ORDER DISMISSING APPEAL
A Notice of Appeal was timely filed herein. A briefing schedule was set, an extension permitted to the Fort Peck Tribes and the parties have now filed their briefs. Upon review of the Court file, the Order and Pleadings herein, this Court makes the following findings and Order:
1. The Fort Peck Tribes’ Response Brief to Appeal, filed November 22, 2010, indicates that the contempt of court issue has been resolved by Appellant’s submission to the requested testing.
2. Therefore, the matter between the parties has been rendered moot.
IT IS HEREBY ORDERED that the Appeal is dismissed.